    Case 3:19-cv-00676-JBA Document 7 Filed 05/03/19 Page 1 of 2




UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
-------------------------------------------------------------------)(
LORI VARNEY,

                           Plaintiff,                                       RULE 7.1
                                                                            DISCLOSURE
                                                                            STATEMENT
         v.

KOHL'S DEPARTMENT STORES, INC. and
DIVERSIFIED MAINTENANCE SYSTEMS, LLC,

                           Defendants,
-----------------------------------------------------------------)(

         I, David S. Rutherford, attorney for defendants, KOHL'S DEPARTMENT STORES,

INC. and DIVERSIFIED MAINTENANCE SYSTEMS, LLC, having filed an initial pleading in

the above-captioned matter, make the following disclosure to the Court pursuant to Rule 7.1 of

the Federal Rules of Civil Procedure identifying any corporate parents, subsidiaries or affiliates

of defendants. Kohl's Department Stores, Inc. is a publicly traded company. Upon information

and belief, there are no other corporate entities owning 10% or more of the shares of defendant

corporation. Diversified Maintenance Systems, LLC is solely owned by DMS Parent, LLC, a

Delaware Limited Liability Company located in Florida.

Dated: New York, New York
       May 3, 2019
                                                       Respectfully submitted,


                                             :~~STIE,L~
                                                       David S. Rutherford (CT24876)
                                                       Attorneys for Defendants
                                                       Rutherford & Christie, LLP
                                                       800 Third A venue, 9th Floor
                                                       New York, NY 10022
                                                       (212) 599-5799
  Case 3:19-cv-00676-JBA Document 7 Filed 05/03/19 Page 2 of 2




TO:   Balzano & Tropiano, P.C.
      Attorneys for Plaintiff
      321 Whitney Avenue
      New Haven, CT 06511
      (203) 891-6336
      Attn.: Richard Tropiano, Jr.
      Juris No. 428258
